Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s election without traverse of Group I, claims 1-29 and 35-38, as well as the species election of an anti-GPRC5D antibody comprising the heavy chain CDRs of SEQ ID NO(s): 58-60 and the light chain CDRs of SEQ ID NO(s): 61-63, in the reply filed on 08/05/2022 is acknowledged.

Claims 1-49 are pending.
Claims 30-34 and 39-45 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/05/2022.
Claims 1-29 and 35-38 are under examination on the merits.

Claim Objections
Claims 4-29 and 35-38 are objected to under 37 CFR 1.75(c) as being in improper form, because a multiple dependent claim cannot depend from any other multiple dependent claim. Furthermore many of the claims depend from multiple dependent claims that improperly depend from other multiple dependent claims. Additionally many of the claims do not refer back to other claims in the alternative only. For example, claim 4 recites the “CAR of claims 1-3.”  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits. 

Claim Rejections
35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 	
Claim 1 is drawn to multiple genera of anti-GPRC5D antibodies comprising various combinations of three specific heavy chain CDRs. For example the claim recites a heavy chain CDR1 having the amino acid sequence of SEQ ID NO: 58, a heavy chain CDR2 having the amino acid sequence of SEQ ID NO: 59, and a heavy chain CDR3 having the amino acid sequence of SEQ ID NO: 60. Following a review of the specification, it appears that Applicant has disclosed various species of anti-GPRC5D antibodies comprising the combinations of three specific heavy chain CDRs recited in claim 1, specifically, the anti-GPRC5D antibodies comprising the combinations of three specific heavy and light chain CDRs recited in claim 2. For example claim 2 recites the extracellular antigen-binding domain comprising the heavy chain CDR1 having the amino acid sequence of SEQ ID NO: 58, the heavy chain CDR2 having the amino acid sequence of SEQ ID NO: 59, and the heavy chain CDR3 having the amino acid sequence of SEQ ID NO: 60, and further comprises a light chain CDR1 having the amino acid sequence of SEQ ID NO: 61, a light chain CDR2 having the amino acid sequence of SEQ ID NO: 62, and a light chain CDR3 having the amino acid sequence of SEQ ID NO: 63; however in view of this disclosure, Applicant is claiming multiple broad genera of molecules that would be expected to encompass multiple antigen-binding sites having diverse light chain CDR sequences. Even though Applicant has disclosed various species within said genera, the specification does not provide adequate written description for the entire claimed genera, because in the absence of empirical determination, one skilled in the art would be unable to immediately envision, recognize, or distinguish at least most of the members comprised within the genera claimed, specifically, which light chain CDR sequences may be paired with the heavy chain CDRs such that a resultant antigen-binding region is capable of binding GPRC5D. For example one skilled in the art would be unable to readily envision which light chain CDRs 1-3 should be paired with a heavy chain CDR1 having the amino acid sequence of SEQ ID NO: 58, a heavy chain CDR2 having the amino acid sequence of SEQ ID NO: 59, and a heavy chain CDR3 having the amino acid sequence of SEQ ID NO: 60 such that a resultant antigen-binding region is capable of binding GPRC5D. As detailed below Applicant’s disclosure is not sufficient to demonstrate possession of the entire claimed genera, and as such Applicant’s disclosure does not satisfy the written description requirement of 35 U.S.C. 112(a). 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. In the instant case, Applicant has disclosed various species of anti-GPRC5D antibodies comprising the combinations of three specific heavy chain CDRs recited in claim 1, specifically, the anti-GPRC5D antibodies comprising the combinations of three specific heavy and light chain CDRs recited in claim 2; however given the substantial antibody structure variation within the genera as well as the high level of unpredictability in the art, the disclosure of said species comprised within the claimed genera is not sufficiently representative of the entire genera.
Furthermore Applicant has not disclosed relevant, identifying characteristics of light chain CDR amino acid sequence that may be paired with the heavy chain CDR amino acid sequences of claim 1 such that a resultant antigen-binding region possesses the ability to bind GPRC5D, because the instant specification does not provide structural antibody features that correlate with a functional ability to bind GPRC5D. To elaborate on why the claimed antibodies lack adequate written description, Mariuzza (Annu. Rev. Biophys. Biophys. Chem., 16: 139-159, 1987) reviews the structural basis of antigen-antibody recognition and teach that naturally occurring conventional antibodies comprise two polypeptides, the so-called light and heavy chains. The antigen-combining site of an antibody is a three-dimensional structure that fully comprises six CDRs, three each from the light and heavy chains. The amino acid sequences of the CDRs are hypervariable, as the amino acid residues contained within the CDRs determine much of the antibody’s antigen-binding specificity. In view of Mariuzza, it is apparent that antibodies having less than all six CDRs that form the antigen binding site of a conventional antibody in their proper context of heavy and light chain variable domains do not describe the particularly identifying structural feature of the antibody that correlates with the antibody’s ability to bind antigen. Absent a description of the at least minimal structural features correlating with a functional ability to bind GPRC5D which are shared by members of a genus commonly sharing this function, it is submitted that the skilled artisan could not immediately envision, recognize, or distinguish which heavy and light chain CDR amino acid sequences may be combined such that the resultant heavy and light chain variable regions comprise six CDRs that confer the ability to bind GPRC5D.
Although screening techniques can be used to isolate light chain CDR amino acid sequence that may be paired with the heavy chain CDR amino acid sequences of claim 1 such that a resultant antigen-binding region possesses the ability to bind GPRC5D, Applicant is reminded that the written description requirement of 35 U.S.C. 112 is severable from the enablement provision. As stated in Vas-Cath Inc. v. Mahurkar (CA FC) 19 USPQ2d 1111, 935 F2d 1555, “The purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’; the applicant must also convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” 
Claim 3 is included in the rejection of the claims under 35 U.S.C. 112(a), because the claim recites “[t]he CAR of claim 1 or 2, wherein the extracellular antigen-binding domain comprises a light chain variable region (LCVR) comprising an amino acid sequence selected from the group consisting of SEQ ID NOS: 73, 65, 1, 3 and 5, or a heavy chain variable region (HCVR) comprising an amino acid sequence selected from the group consisting of SEQ ID NOS: 72, 64, 2, 4, and 6, or…” In the absence of empirical determination, one skilled in the art would be unable to determine which heavy chain CDRs should be paired with the light chain CDRs comprised within one of SEQ ID NOS: 73, 65, 1, 3 and 5 such that a resultant antigen-binding region binds GPRC5D. Likewise in the absence of empirical determination, one skilled in the art would be unable to determine which light chain CDRs should be paired with the heavy chain CDRs comprised within one of SEQ ID NOS: 72, 64, 2, 4, and 6 such that a resultant antigen-binding region binds GPRC5D.
Since the disclosure fails to describe relevant, identifying structural characteristics, in the form of heavy and light chain CDR amino acid sequences, that correlate with the ability to bind GPRC5D, and because the disclosed species detailed above are not sufficient to describe the claimed genera, it is submitted that the written description requirement of 35 U.S.C. 112(a) has not been met.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable, with respect to an anti-GPRC5D antibody comprising the heavy chain CDRs of SEQ ID NO(s): 58-60 and the light chain CDRs of SEQ ID NO(s): 61-63, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON B MOSELEY II/Examiner, Art Unit 1642